                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                                                    Case No. 19CR2998-LAB

                                                       Plaintiff,
                vs.
                                                                                                    JUDGMENT OF DISMISSAL
          IESHA VILLA,


                                               Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed i.n another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, fjnding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21:841(a){1) - Possession of Methamphetamine with Intent to Distribute (Felony)




 Dated:               I 2-/4,/a·.-----
                        '   l                           ti'" ri \:         ;,·"···" ,fl~n. W1~
                                                                                                    WJ :;?
                                                                                                    m V. Ga11 o
                                                   IT ' :        1
                                                                     •      \r";;;:, /t.JRited StaJ es Magistrate Judge
                                                r _. . . . . . . . . . . . . -.. .-.......-.. - . .
                                                                 1




                                                 I         Dl.:C           6 2019
                                                 L..............................--•-·--· ..........-•
                                        CU.1·11( 1v; l)l'.; 11 \:C: IC'. )\Ji\ I
                                    SOIHi·!I I i'·l Di~; 11',IC ! UF t>'.I II· Of·1NIA
                                    13Y.              .... ,                                        DIY\JlY
                                       _...,.,...~   ··-·· '" ~---~"··-·•-"'·        _.,,.., ...,
